Exhibit 10.42

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
this 28th day of December, 2012 by and between Glenn L. Cooper, M.D. (“Cooper”)
and Coronado Biosciences, Inc., a Delaware corporation (the “Company”).

WHEREAS, Cooper has been employed by the Company as its Executive Chairman and
serves as a member of the Company’s Board of Directors; and

WHEREAS, Cooper desires to resign of his own accord as Executive Chairman and as
a member of the Board of Directors of the Company, and the Company desires to
accept such resignation, effective as of the Separation Date (as defined below);
and

WHEREAS, notwithstanding Cooper’s resignation, the Company desires to benefit
from Cooper’s expertise by retaining Cooper as a consultant, and Cooper wishes
to perform consulting services for the Company, as provided in separate written
agreement in a form attached hereto as Exhibit A (the “Consulting Agreement”);

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Resignation of Employment and Directorship. Effective as of December 28, 2012
(the “Separation Date”), Cooper will resign (i) as an employee of the Company,
(ii) as Executive Chairman of the Company and from any other officer positions
he may hold with the Company, and (iii) as a member of the Board of Directors of
the Company. If requested by the Company, Cooper will execute any additional
resignation letters, forms or other documents required to confirm Cooper’s
resignation from such employment, offices, directorships, and positions and
consistent with the terms of this Agreement. Cooper will receive his regular
salary (minus applicable federal, state and local payroll taxes, and other
withholdings required by law or properly requested by Cooper) for his work
through the Separation Date on the Company’s next regular payday following the
Separation Date. Except as expressly provided herein or required by applicable
law, after the Separation Date, Cooper will be entitled to no further employee
benefits from the Company. Upon receipt of his final paycheck from the Company,
Cooper acknowledges and agrees that he will have been paid all compensation for
labor or services rendered by him for the Company or on the Company’s behalf
through the Separation Date and that no other payments remain due to him, except
as may be expressly provided by the terms of this Agreement or the Consulting
Agreement. As to the treatment of funds already paid into the employee stock
purchase plan, reimbursement of any Company expenses incurred prior to the date
hereof, roll-over of his 401-k plan and payment for unused vacation days, each
will be handled in accordance with the Company’s normal, historical practices.



--------------------------------------------------------------------------------

2. Separation Benefits. In exchange for Cooper’s execution of this Agreement,
the Company will provide Cooper with the following benefits (collectively the
“Separation Benefits”):

(a) Board Severance. The Company will pay Cooper the total sum of $30,000.00 in
four equal installments of $7,500.00, such installments to be paid at the
conclusion of each calendar quarter in 2013.

(b) Stock Options. With respect to options to purchase shares of the Company’s
Common Stock previously granted by the Company to Cooper under the Company’s
2007 Stock Incentive Plan, as amended (the “Plan”) (i) options granted on
October 5, 2010 to purchase 290,235 shares will be fully vested and exercisable
in full, as currently scheduled, on October 5, 2013; and (ii) options granted on
February 10, 2012 to purchase 45,000 shares will vest as follows: (A) 15,000 of
such options will vest on February 10, 2013, as currently scheduled, and (B) on
December 31, 2013, the Company will accelerate the vesting of the remaining
30,000 options, such that on December 31, 2013, all of such 45,000 options shall
be fully vested and exercisable in full; provided in each case above Cooper
remains a consultant to the Company on such date. Notwithstanding anything to
the contrary in the Plan or in Cooper’s stock option agreements relating to such
options, (x) the exercise period for all of Cooper’s options will be extended
until December 31, 2014, and (y) all of Cooper’s options shall automatically
fully vest in the event of a Corporate Transaction or Change of Control, as
contemplated under Section 11(b) of the Plan. Except as provided above, Cooper’s
options will continue to be governed by the terms of the terms of the Plan and
Cooper’s stock option agreement(s).

(c) COBRA Benefits. If Cooper timely elects to continue his health insurance
benefits pursuant to COBRA after the Separation Date, the Company will reimburse
him for his applicable COBRA premiums for the lesser of: (i) a period of twelve
(12) months from the Separation Date, or (ii) until Cooper becomes eligible for
insurance benefits from another employer.

(d) Indemnification. Cooper will continue to be entitled to any rights to
contribution, advancement of expenses, defense or indemnification Cooper may
have under the Company’s Articles of Incorporation, Bylaws, the Indemnification
Agreement between the Parties, the Company’s officers and directors insurance
policies, and/or as provided under applicable law

3. Consulting Relationship. As additional consideration for the parties’ entry
into this Agreement, the Company will engage Cooper to serve in a consulting
role with the Company pursuant to the terms of the Consulting Agreement. If
Cooper signs and agrees to the terms of the Consulting Agreement, Cooper will be
eligible to receive certain consulting fees as well as an additional grant of
stock options from the Company as provided therein.

4. Release of Claims.

(a) In exchange for the Company’s providing Cooper with the Separation Benefits
described in Section 2 above, Cooper releases and forever discharges the
Company, as well as its parent companies, affiliates, subsidiaries, divisions,
officers, directors, stockholders, employees, agents, representatives,
attorneys, and their respective successors, assigns, heirs, executors and
administrators (collectively, the “Company Parties”), from any and all claims,
demands, and causes of action of every kind and nature, whether known or
unknown, direct or indirect,



--------------------------------------------------------------------------------

accrued, contingent or potential, which Cooper ever had or now has arising out
of or related to his employment with the Company and the termination thereof
(except where and to the extent that such a release is expressly prohibited or
made void by law). The release includes, without limitation, Cooper’s release of
the Company Parties from any claims for lost wages or benefits, compensatory
damages, punitive damages, attorneys’ fees and costs, equitable relief or any
other form of damages or relief. In addition, this release is meant to release
Company Parties from all common law claims, including claims in contract or
tort, including, without limitation, claims for breach of contract, wrongful or
constructive discharge, intentional or negligent infliction of emotional
distress, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of good faith and fair dealing. Cooper also specifically and forever
releases the Company Parties (except where and to the extent that such a release
is expressly prohibited or made void by law) from any claims under federal,
state or local law based on unlawful employment discrimination, harassment, or
retaliation, including but not limited to, claims for violation of Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act, the Genetic Information and Discrimination
Act, the Family and Medical Leave Act, and any state laws prohibiting
discrimination, harassment and/or retaliation.

(b) In exchange for the mutual promises herein, the Company hereby releases and
forever discharges Cooper from any and all claims, demands, and causes of action
of every kind and nature, whether known or unknown, direct or indirect, accrued,
contingent or potential, which Company ever had or now has arising out of or
related to his employment with or service as a member of the board of directors
of the Company and the termination thereof (except where and to the extent that
such a release is expressly prohibited or made void by law).

(c) Each party hereby acknowledges that this release applies both to known and
unknown claims that may exist between them. Each party expressly waives and
relinquishes all rights and benefits which he may have under any state or
federal statute or common law principle that would otherwise limit the effect of
this Agreement to claims known or suspected prior to the date he executes this
Agreement, and does so understanding and acknowledging the significance and
consequences of such specific waiver. In addition, each party hereby expressly
understands and acknowledges that it is possible that unknown losses or claims
exist or that present losses may have been underestimated in amount or severity,
and he explicitly took that into account in giving this release.

(d) Unless prohibited by applicable law or regulation, Cooper further agrees not
to hereafter, directly or indirectly, sue, assist in or be a voluntary party to
any litigation against the Company or any one or more of the Company Parties for
any claims relating to events occurring prior to or simultaneously with the
execution of this Agreement. Notwithstanding the foregoing, nothing in this
Agreement prohibits Cooper from filing a charge with, or participating in any
investigation or proceeding conducted by, the U.S. Equal Employment Opportunity
Commission or a comparable state or federal fair employment practices agency;
provided, however, that this Agreement fully and finally resolves all monetary
matters between Cooper and the Company Parties, and by signing this Agreement,
Cooper acknowledges that he is waiving any right to monetary damages, attorneys’
fees and/or costs related to or arising from any such charge, complaint or
lawsuit filed by Cooper or on Cooper’s behalf, individually or collectively.



--------------------------------------------------------------------------------

(e) Cooper agrees and acknowledges that he has no cause to believe that any
violation of any local, state or federal law that has occurred with respect to
his employment or separation of employment from the Company. Nothing in this
Agreement extinguishes any claims Cooper may have against the Company for breach
of this Agreement or any claims arising from events that occur following the
effective date of this Agreement. Nothing in this Agreement extinguishes any
claims the Company may have against Cooper for breach of this Agreement or any
claims arising from events that occur following the effective date of this
Agreement.

5. No Admissions. Each of Cooper and the Company understands, acknowledges and
agrees that the releases set out above in Section 4 are intended as a final
compromise of potential claims (subject to the terms of such releases as set
forth in Section 4), and are not an admission by either Cooper or the Company
that any such claims exist or that either Cooper or the Company are liable for
any such claims.

6. Confidentiality. Cooper hereby agrees and acknowledges that his
post-employment obligations to the Company pursuant to the Employment Agreement
and the Proprietary Information and Inventions Agreement (the “Confidentiality
Agreements”) that he signed in connection with his employment with the Company
remain in full force and effect, notwithstanding the termination of his
employment. Cooper agrees to carefully guard the Company’s confidential and
proprietary information that he learned of or had access to during his
employment with the Company and that he learns of or has access to during the
term of the Consulting Agreement, and Cooper will not, during the term of the
Consulting Agreement or at any time thereafter, disclose to anyone, directly or
indirectly, or use to his benefit or the benefit of others, any of the Company’s
confidential and proprietary information without the Company’s written consent.

7. Company Property. At the end of the Consulting Period (as defined in the
Consulting Agreement) Cooper agrees that he will return to the Company all
property of the Company in his possession including, without limitation, any
Company-owned equipment, and all originals and any copies of all disks, tapes,
files, correspondence, notes, software, programs, back up discs or other media,
and other documents pertaining to the Company’s proprietary products, customers
and business, in any format, whether paper or electronic.

8. No Disparagement. Each of Company and Cooper agrees that he or it will not
denigrate, defame, disparage or cast aspersions upon the other party, its
management, products, services, business and manner of doing business. Upon
inquiry from any third party, the Company will release only Cooper’s dates of
employment and positions held, unless the Company receives prior authorization
from Cooper to provide additional information.

9. Relief and Enforcement. Cooper understands and agrees that if he violates the
terms of Sections 4, 6, 7 and/or 8 of this Agreement, Cooper will cause injury
to the Company (and/or one or more of the Company Parties) that will be
difficult to quantify or repair, so that the Company (and/or the Company
Parties) will have no adequate remedy at law. Accordingly, Cooper agree that if
he violates Sections 4, 6, 7 and/or 8 of this Agreement, the Company (or one



--------------------------------------------------------------------------------

or more of the Company Parties) will be entitled to obtain temporary,
preliminary, and permanent injunctive relief from a court of competent
jurisdiction, restraining Cooper from any further violation of this Agreement.
Cooper further understands and agrees that, upon any breach of this Agreement or
the Consulting Agreement by him, he will forfeit any right to receive further
payments or benefits as described in Section 2 above, and he will repay to the
Company any and all Separation Benefits that have been paid to him pursuant to
Section 2 above. The above-listed remedies are in addition to any other remedies
the Company (or the Company Parties) may have at law or in equity.

10. Assignment. This Agreement may not be assigned by Cooper without the prior
written consent of the Company. The Company will have the right to assign this
Agreement to its successors and assigns, and all covenants and agreements
hereunder will inure to the benefit of and be enforceable by said successors or
assigns.

11. No Modifications; Entire Agreement. This Agreement cannot be changed or
terminated orally, and no modification or waiver of any of the provisions of
this Agreement is effective unless in writing and signed by all of the parties
hereto. This Agreement, along with the surviving terms of the Confidentiality
Agreements, the Consulting Agreement, and any stock option agreement(s) between
Cooper and the Company, set forth the entire and fully integrated understanding
between the parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out herein.

12. Governing Law. The parties agree that this Agreement is to be governed by
and construed in accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto, acknowledging having read and
understood the contents and effect of this Agreement, has executed this
Agreement freely and intending to be bound.

 

CORONADO BIOSCIENCES, INC. By:  

/s/ Harlan F. Weisman, M.D.

Name:  

Harlan F. Weisman, M.D.

Title:  

Chairman and CEO

 

GLENN L. COOPER, M.D.

Glenn L. Cooper

Signature   Date                    

 



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”), dated as of December 28, 2012, is
entered into by and between Coronado Biosciences, Inc., a Delaware corporation
(the “Company”), and Glenn L. Cooper, M.D. (“Cooper”).

RECITALS

WHEREAS, the Company and Cooper desire to establish and document the terms and
conditions of a consulting relationship between them.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, it is hereby agreed as follows:

1. Consulting Services. The Company hereby agrees to engage Cooper to provide
certain consulting services to the Company on the terms and conditions set forth
in this Agreement beginning on December 28, 2012 (the “Effective Date”). Cooper
will perform such services as are mutually agreed to from time to time between
Cooper and the Chief Executive Officer of the Company (the “Consulting
Services”). The Company’s Chief Executive Officer will specifically identify to
Cooper each project effort requested under this Agreement in writing or via
electronic mail and will provide any other additional verbal descriptions
defining the Consulting Services needed. Cooper may not delegate or subcontract
the Consulting Services to third parties without the Company’s prior written
consent.

2. Term. The term of this Agreement will commence on the Effective Date and
continue for a period of twelve (12) months, unless earlier terminated pursuant
to Section 3 below (the “Consulting Period”).

3. Termination. This Agreement will terminate immediately upon Cooper’s death,
provided that Cooper may designate a beneficiary to receive, upon his death, any
benefit payable hereunder. In addition, if either party defaults in the
performance of any material obligation under this Agreement and, assuming such
default is capable of cure, fails to cure such default within thirty (30) days
after written notice specifying the default, the non-defaulting party giving
notice may, at its option, terminate this Agreement immediately upon written
notice to the defaulting party. Upon termination, Cooper will immediately return
to the Company all property of the Company in his possession, including, without
limitation, any Company-owned equipment, and all originals and any copies of all
disks, tapes, files, correspondence, notes, software, programs, back up discs or
other media, and other documents pertaining to the Company’s products, customers
and business, including but not limited to any Confidential Information and
Third Party Information.



--------------------------------------------------------------------------------

4. Consulting Fees and Reimbursement of Expenses.

(a) Consulting Fees. In consideration of the Consulting Services to be provided
by Cooper, the Company will pay Cooper a monthly consulting fee of $25,000.00,
pro-rated for any partial month, during the Consulting Period.

(b) Travel and Expenses. In the event that Cooper is required to travel in order
to perform the Consulting Services under this Agreement, the Company will
reimburse Cooper for such reasonable travel expenses incurred by Cooper upon the
presentation by Cooper, from time to time, of a detailed and itemized account of
such expenses with proper documentation and such other supporting information as
the Company may request. Except as provided above with respect to travel
expenses, the Company will not be responsible for payment or reimbursement of
Cooper’s expenses in his performance of the Consulting Services unless such
expense, which will be reasonable in amount, is approved of in advance by the
Company or is otherwise authorized by the Company. The Company will reimburse
Cooper for such reasonable, approved expenses incurred by Cooper upon the
presentation by Cooper, from time to time, of a detailed and itemized account of
such expenses with proper documentation and such other supporting information as
the Company may request. The Company will reimburse the foregoing expenses no
later than thirty (30) days after Cooper submits reasonable documentation of
such expenses.

5. Stock Options. On the Effective Date, Cooper will be granted under the
Company’s 2007 Stock Incentive Plan, as amended (the “Plan”) an option to
purchase 25,000 shares of the Company’s Common Stock (the “Option”).
Notwithstanding any provision of the Plan, the Option will (a) vest and become
exercisable in full on the one-year anniversary of the Effective Date, provided
Cooper remains a consultant to the Company through such date, subject to
automatic vesting in full prior to that date in the event of a Corporate
Transaction or Change of Control, as contemplated under Section 11(b) of the
Plan, and (b) be exercisable until December 31, 2014. The Option will be granted
pursuant to a separate stock option grant notice and stock option agreement
consistent with this Paragraph 5. The exercise price per share of the Option
will be equal to the fair market value of a single share of Common Stock on the
date of the grant.

6. Independent Contractor Status. Cooper hereby acknowledges and agrees that,
during the Consulting Period, Cooper will be an independent contractor and not
an employee of the Company, and therefore will not be entitled to any benefits
or rights provided by the Company to its employees (whether by agreement or by
operation or law), including but not limited to group insurance, liability
insurance, disability insurance, paid vacations, sick leave, retirement plans,
health plans, premium overtime pay, and the like except as provided for in the
Separation and Release Agreement between the parties entered into as of the
Effective Date and under applicable law. In addition, the Company will not
provide workers’ compensation coverage for Cooper. Because Cooper will be an
independent contractor, the Company will have no obligations to pay Cooper
overtime compensation under the Fair Labor Standards Act, or to make any
payments other than what is agreed to by the parties in this Agreement. Cooper
agrees and understands that the Company will not be responsible for withholding
or paying any federal or state income, social security or other taxes in
connection with any compensation paid under this Agreement, and Cooper will pay
all such taxes when due. The Company will provide Cooper with a Form 1099 to the
extent required by law. Cooper hereby agrees to indemnify,



--------------------------------------------------------------------------------

defend and hold harmless the Company, its officers, directors, employees, agents
and shareholders, from and against any and all claims, actions, proceedings,
liabilities or losses related to or resulting from Cooper’s failure to pay
self-employment and/or income taxes on the sums paid to him pursuant to this
Agreement in compliance with applicable law.

7. Services for Others. Cooper will be free to represent or perform services for
other persons during the Consulting Period, provided that performance of such
services does not interfere with Cooper’s performance of the Consulting Services
under this Agreement nor violate any terms hereof. Cooper acknowledges that the
services to be performed for the Company hereunder are essential to the Company
and, therefore, Cooper agrees not to undertake similar consulting projects for
any direct competitor to the Company during the Consulting Period.

8. Confidentiality.

(a) Confidential Information. The term “Confidential Information” as used herein
means any and all confidential and/or proprietary knowledge, data or information
of the Company and its affiliates. By way of illustration but not limitation,
“Confidential Information” includes (i) research and development projects;
inventions, technologies, formulae, designs, products, processes, ideas,
know-how, trade secrets, drawings, inventions, improvements, formulas,
equations, methods, developmental or experimental work, research or clinical
data, discoveries, developments, designs, techniques, instruments, devices,
computer software and hardware; and (ii) information regarding research,
development, new service offerings or products, marketing and selling, business
plans, business methods, budgets, finances, licensing, collaboration and
development arrangements, prices and costs, buying habits and practices, contact
and mailing lists and databases, vendors, customers and clients, and potential
business opportunities; (iii) any other information regarding the Company, its
Affiliates and their businesses that the Company and its Affiliates treat in a
confidential manner and is not readily available to the public.

(b) Exceptions. Confidential Information does not include information to the
extent that Cooper can demonstrate by competent written evidence that such
information: (i) is or becomes publicly known other than as a result of any
breach of this Agreement by Cooper or a breach of any similar confidentiality
agreement by any current or former employee or consultant of the Company;
(ii) is disclosed to Cooper on a non-confidential basis by a third party who
rightfully possesses the information; or (iii) was known to Cooper prior to its
first receipt from the Company (whether such first receipt occurred before or
during the Consulting Period).

(c) Non-Disclosure and Non-Use. At all times during the term of Cooper’s
association with the Company and thereafter, Cooper will hold the Confidential
Information in trust and confidence and will not disclose or use any
Confidential Information, except to the extent such disclosure or use is
required in direct connection with Cooper’s performance of requested Consulting
Services for the Company or is expressly authorized in writing by the Company.

(d) Third Party Information. Cooper acknowledges that the Company has received
and in the future will receive from third parties confidential or proprietary
information (“Third



--------------------------------------------------------------------------------

Party Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of Cooper’s association and thereafter, Cooper will
hold Third Party Information in the strictest confidence and will not disclose
or use Third Party Information, except the extent such disclosure or use is
required in direct connection with Cooper’s performance of requested Consulting
Services for the Company or is expressly authorized in writing by the Company.

9. Non-Competition and Non-Solicitation.

(a) Purpose. Cooper and the Company understand and agree that the purpose of
this Section 9 is to protect the Company’s legitimate business interests,
including, but not limited to its confidential and proprietary information,
customer relationships and goodwill, and the Company’s competitive advantage,
and is not intended to impair, nor will it impair, Cooper’s ability or right to
work or earn a living. Therefore, Cooper agrees to be subject to restrictive
covenants under the following terms.

(b) Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below.

(i) “Affiliate” means, with respect to any specific entity, any other entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified entity.

(ii) “Business” means the business(es) in which the Company or its Affiliates
are or were engaged at the time of, or during the 12 month period prior to, the
termination of this Agreement for any reason.

(iii) “Customer” means any person or entity who is or was a customer, client,
strategic partner, collaborator or service provider of the Company or its
Affiliates (A) at the time of, or during the 12 month period prior to, the
termination of this Agreement for any reason, or (B) at the time of, or during
the twelve (12) month period prior to, the termination of this Agreement for any
reason and with whom Cooper had dealings in the course of his engagement by the
Company.

(iv) “Company Employee” means any person who is or was an employee of the
Company or its Affiliates at the time of, or during the twelve (12) month period
prior to, the termination of this Agreement for any reason.

(v) “Restricted Period” means the period commencing on the date of termination
of this Agreement for any reason and ending the twelve (12) month anniversary of
such date, provided, however, that this period will be tolled and will not run
during any time Cooper is in violation of this Section 9, it being the intent of
the parties that the Restricted Period will be extended for any period of time
in which Cooper is in violation of this Section 9.



--------------------------------------------------------------------------------

(vi) “Territory” means the United States of America, it being understood that
the Company’s business is nationwide in scope and a nationwide restriction is
reasonable and necessary to protect the Company’s interests.

(c) Non-Competition. During the his engagement by the Company and during the
Restricted Period, Cooper will not, directly or indirectly, (i) engage in the
Business in the Territory, or (ii) hold a position based in or with
responsibility for all or part of the Territory, with any person or entity
engaging in the Business, whether as employee, consultant, or otherwise, in
which Cooper will have duties, or will perform or be expected to perform
services for such person or entity, that is or are the same as or substantially
similar to the position held by Cooper or those duties or services actually
performed by Cooper for the Company within the twelve (12) month period
immediately preceding this Agreement, or in which Cooper will use or disclose or
be reasonably expected to use or disclose any confidential or proprietary
information of the Company for the purpose of providing, or attempting to
provide, such person or entity with a competitive advantage with respect to the
Business.

(d) Non-Solicitation. During his engagement by the Company and during the
Restricted Period, Cooper will not, directly or indirectly, on Cooper’s own
behalf or on behalf of any other party:

(i) Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company or its Affiliates;

(ii) Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company or its Affiliates;

(iii) Induce, encourage, or attempt to induce or encourage any Customer to
reduce, limit, or cancel its business with the Company or its Affiliates; or

(iv) Solicit, induce, or attempt to solicit or induce any Company Employee to
terminate his or her employment with the Company or its Affiliates.

(e) Reasonableness of Restrictions. Cooper acknowledges and agrees that (i) the
restrictive covenants in this Agreement are essential elements of Cooper’s
engagement by the Company and are reasonable given Cooper’s access to the
Company’s confidential information and the substantial knowledge and goodwill
Cooper will acquire with respect to the business of the Company as a result of
his engagement by the Company; (ii) the restrictive covenants contained in this
Agreement are reasonable in time, territory, and scope, and in all other
respects; and (iii) enforcement of the restrictions contained herein will not
deprive Cooper of the ability to earn a reasonable living. Should any part or
provision of this Section 9 be held invalid, void, or unenforceable in any court
of competent jurisdiction, such invalidity, voidness, or unenforceability will
not render invalid, void, or unenforceable any other part or provision of this
Agreement. The parties further agree that if any portion of this Section 9 is
found to be invalid



--------------------------------------------------------------------------------

or unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the invalid or unreasonable terms will be replaced by terms that are
valid and enforceable and that come closest to expressing the intention of such
invalid or unenforceable terms.

10. Ownership of Intellectual Property.

(a) Company Inventions. Cooper agrees that any and all ideas, inventions,
discoveries, improvements, know-how and techniques that Cooper conceives,
reduces to practice or develops during the Consulting Period, alone or in
conjunction with others, during the performance of, or as a direct result of
performing, the Consulting Services for the Company under this Agreement,
including, without limitation, any and all intellectual property rights therein
(collectively, “Company Inventions”), will be the sole and exclusive property of
the Company. Cooper hereby irrevocably assigns to the Company all right, title
and interest in and to all Company Inventions and agrees to execute, verify, and
deliver assignments of Company Inventions to the Company or its designee
promptly upon request. In addition, Cooper hereby designates the Company as his
agent for, and grants to the Company a power of attorney with full power of
substitution, which power of attorney will be deemed coupled with an interest,
solely for the purpose of effecting the assignment of Company Inventions from
Cooper to the Company.

(b) Company Inventions Not Capable of Assignment. If Cooper has any rights to
Company Inventions that cannot, under applicable law, be assigned to the
Company, Cooper unconditionally and irrevocably waives the enforcement of such
rights and all claims and causes of action of any kind against the Company with
respect to such rights. Cooper agrees, at the Company’s request and expense, to
consent to and join in any action to enforce such rights. If Cooper has any
right to Company Inventions that can neither be assigned to the Company nor
waived by Cooper, Cooper unconditionally and irrevocably grants to the Company
during the term of such rights, an exclusive, irrevocable, perpetual, worldwide,
fully-paid and royalty-free license, with rights to sublicense through multiple
levels of sublicensees, to develop, make, have made, use, sell, have sold, offer
for sale, import, reproduce, create derivative works of, distribute, publicly
perform, and publicly display by all means now known or later developed, Company
Inventions.

(c) Cooperation and Assistance. Cooper agrees to cooperate with the Company and
its designee(s), both during and after the Consulting Period, in the procurement
and maintenance of the Company’s rights in Company Inventions, and to execute,
when requested, any other documents deemed necessary by the Company to carry out
the purpose of this Section 10. Cooper will assist the Company in every proper
way to obtain, prosecute, maintain and enforce United States and foreign patent
rights, copyrights and other intellectual property rights or protections
claiming, covering or relating to Company Inventions in any and all countries.
To that end, Cooper will execute, verify and deliver such documents and perform
such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining, and enforcing such rights and the assignment thereof. Cooper’s
obligations under this Section 10(c) will continue beyond the expiration or
termination of this Agreement, but after expiration or termination of this
Agreement, the Company will compensate Cooper at a reasonable rate for the time
actually spent by Cooper at the Company’s request on such assistance.



--------------------------------------------------------------------------------

11. Enforcement. Cooper acknowledges that the breach or threatened breach of
Sections 7 through 10, above, would give rise to irreparable injury to the
Company, and that the Company has no adequate means of protecting its rights
under Sections 7 through 10 other than by securing an injunction. Accordingly,
Cooper agrees that the Company is entitled to enforce Sections 7 through 10 by
obtaining temporary, preliminary and permanent injunctive relief in order to
prevent or restrain such breach. Cooper further understands and agrees that,
upon any breach of this Agreement by him, he will forfeit any right to receive
further payments or benefits as described in Section 2 of the Separation and
Release Agreement between Cooper and the Company, and he will repay to the
Company any and all Separation Benefits that have been paid to him pursuant to
that Section 2. The above-listed remedies are in addition to any other remedies
the Company may have at law or in equity, including recovery of damages.

12. Severability. The provisions of this Agreement will be deemed severable, and
the invalidity or unenforceability of any provision (or part thereof) of this
Agreement will in no way affect the validity or enforceability of any other
provision (or remaining part thereof) or the enforceability thereof under
different circumstances.

13. Enforcement. The provisions of this Agreement will be enforceable
notwithstanding the existence of any claim or cause of action against the
Company by Cooper or against Cooper by the Company, whether predicated on this
Agreement or otherwise.

14. Governing Law. The parties agree that this Agreement is to be governed by
and construed in accordance with the laws of the State of New York.

15. Modification and Waiver. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section. No waiver by either party of any breach by the
other of any provision hereof will be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

16. Assignment. This Agreement is binding upon and inures to the benefit of each
of the parties hereto, and to their respective heirs, representatives,
successors and permitted assigns. Cooper may not assign any of his rights or
delegate any of his duties under this Agreement without the Company’s prior
approval. The Company will have the right to assign this Agreement to any
successor of all or any substantial part of its business or assets, and any such
successor will be bound by all the provisions hereof.

17. Construction. This Agreement will be construed as if drafted jointly by the
Company and Cooper and no presumption or burden of proof will arise favoring or
disfavoring the Company or Cooper by virtue of the authorship of any provision
in this Agreement. All words in this Agreement will be construed to be of such
gender or number as the circumstances require.



--------------------------------------------------------------------------------

18. Survival. Sections 5, 6, and 8 through 17 of this Agreement will survive the
termination of this Agreement by either party, for any reason.

19. Entire Agreement. This Agreement, along with the surviving terms of the
Confidentiality Agreements, the Consulting Agreement, and any stock option
agreement(s) between Cooper and the Company, set forth the entire and fully
integrated understanding between the parties, and there are no representations,
warranties, covenants or understandings, oral or otherwise, that are not
expressly set out herein.

IN WITNESS WHEREOF, the undersigned have executed this Consulting Agreement
effective as of the day and year first set forth above.

 

CORONADO BIOSCIENCES, INC. By:  

/s/ Harlan F. Weisman, M.D.

Name:  

Harlan F. Weisman, M.D.

Title:  

Chairman and CEO

GLENN L. COOPER, M.D.

/s/ Glenn L. Cooper